Citation Nr: 1757456	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  He passed away in June 2013.  The Appellant is his surviving spouse, and has been substituted as the claimant in this case.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2017, the Appellant had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting all three claims.


FINDINGS OF FACT

1.  In resolving all doubt in his favor, the Veteran had temporary duty orders during his service that sent him to Vietnam.  He is therefore presumed to have been exposed to herbicide agents.

2.  Lung cancer is presumed to be caused by exposure to herbicide agents.

3.  In resolving all doubt in his favor, his bladder cancer and kidney disease are found to be caused by exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection are met for lung cancer, bladder cancer, and kidney disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512. 

The Appellant asserts that the Veteran's cancers and kidney disease resulted from exposure to herbicides.  She asserts that he was exposed to herbicide agents during temporary duty orders (TDYs) to Vietnam.  She testified that he told her a little bit about his service there.  A "buddy" letter from J.L.F. further attests to these TDYs, and explained they were working on the Hawk missile program and were sent there a number of times.  Photographs of the Veteran as a young man in front of the missiles have been provided.  J.L.F. also indicated the Veteran was injured while in Vietnam, and the Appellant agreed that he still had the scar.  The Appellant indicated she made an effort to find records of the in-service injury but that she was unsuccessful.  

The Veteran's personnel records do not contain evidence of these TDYs, however, this is not unusual and these orders would not have necessarily been placed in his record.  His STRs do not show any treatment in Vietnam, but it also does not appear that they are complete.  The Board finds the testimony of the Appellant and J.L.F.'s letter to be probative.  As there is no evidence that outright discredits these statements, the Board finds no reason to doubt them.  Accordingly, the Veteran is found to have served in Vietnam.

Veterans who served in Vietnam are presumed to have been exposed to certain herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f);
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  It is now therefore presumed that the Veteran was exposed to these herbicide agents.

Lung cancer is listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicide agents.  Id.  Accordingly, service connection for lung cancer is granted.

The Veteran also asserted that his bladder cancer was caused by his exposure.  In support, his treating physician, Dr. B.W.L., opined that it was as likely as not that bladder cancer, which caused the Veteran's death, was caused by herbicide agent exposure.  Notably, the Board notes that the 2014 Agent Orange Update found that there was limited evidence suggesting a relationship between exposure and developing bladder cancer.  This evidence, viewed in conjunction with Dr. B.W.L.'s opinion, and with all doubt resolved in the Veteran's favor, is sufficient to establish service connection for bladder cancer.

Finally, the Veteran had kidney disease, consisting of renal cysts and kidney dysfunction.  Shortly before his death, his treating physicians provisionally diagnosed renal cell carcinoma.  The Veteran's death certificate shows he died from metastatic bladder cancer.  Bladder cancer is service-connected as of this decision.  In resolving all doubt in the Veteran's favor, the Board finds that his kidney disease, provisionally diagnosed as renal cell carcinoma, was caused by his bladder cancer.  38 C.F.R. § 3.310.


ORDER

Service connection is granted for lung cancer, bladder cancer, and kidney disease.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


